Smith, P. J. (dissenting):
Mr. Justice Kellogg says that the County Court reversed the City Court on the question of pleading, while the opinion of the county judge puts his reversal both on the question of pleading and on the question of proof. He further says the County Court reversed the judgment on the ground if there had been no eviction that the defendant had alleged no damages in the answer and no counterclaim, and, therefore, was in default for the entire rent. The county judge admits the payment into court of part of the rent, and puts his decision upon the ground that the full amount of the rent had not been paid. Because a defendant has alleged an injury without stating in any way the amount of damages and without demand therefor I do not conceive that he has stated a counterclaim Beyond that, without any word of proof as to the extent of damage suffered, we cannot give to him a counterclaim which is not alleged and then hold that he has proven that imaginary counterclaim.
I do not see any escape from the conclusion of the county judge. The defendant has neither alleged his counterclaim for damages nor given a word of proof thereon, and the court clearly is not authorized, even though we could avoid the question of pleading, to supply the lack of proof for the purpose of defeating this summary proceeding. His tender into court was confessedly of only a part of the rent which was *251due. If he had proven his damage to the extent of the balance of the rent not deposited a different question would have arisen. It seems to me that the judgment ought to be affirmed upon the opinion of the county judge.
Judgment of the County Court reversed and judgment of the City Court affirmed, with costs to the defendant in both courts.